Exhibit 10.48


IN ACCORDANCE WITH ITEM 601(b) OF REGULATION S-K, CERTAIN IDENTIFIED INFORMATION
(THE “CONFIDENTIAL INFORMATION”) HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED. THE CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*****].


ADDENDUM TO THE NONEXCLUSIVE VALUE ADDED DISTRIBUTOR AGREEMENT


This Addendum (the "Addendum") to the Nonexclusive Value Added Distributor
Agreement (the "Agreement") by and between ScanSource Inc., a South Carolina
corporation with its principal place of business at 6 Logue Court, Greenville,
South Carolina, 29615 ("Distributor"), Cisco Systems, Inc., a California
corporation having its principal place of business at 170 West Tasman Drive, San
Jose, CA 95134 ("Cisco") and its wholly-owned subsidiary BroadSoft, Inc., a
Delaware corporation, with its principal place of business at 9737 Washingtonian
Boulevard, Suite 350, Gaithersburg, MD 20878 (hereinafter "BroadSoft"), is
effective as of the date of last signature below (the "Effective Date").


WHEREAS, as of January 22, 2007, Cisco and Distributor entered into the
Agreement, as amended (if applicable);


WHEREAS, BroadSoft develops and markets software, hardware and related services
that are used in the connection with the provision of telecommunication
services, including PacketSmart hardware and PacketSmart monitoring and
assessment services;


WHEREAS, Distributor desires to act as a reseller of the BroadSoft PacketSmart
hardware and also to market and resell BroadSoft's PacketSmart monitoring and
assessment services and BroadSoft is willing to allow Distributor to resell the
PacketSmart hardware and also the PacketSmart monitoring and assessment
services, subject to the terms and conditions of this Agreement.


NOW THEREFORE, for such good and valuable consideration as may have been
exchanged among the parties, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to the attached Exhibit A ("PacketSmart
Distribution Terms and Conditions") of this Addendum, which shall be
incorporated by reference into the Agreement.


1.
As of the Effective Date, BroadSoft agrees to be bound by this Addendum and all
other terms of the Agreement, including any amendments thereto, related to the
attached Exhibit A.



2.
For purposes of this Addendum, (a) PacketSmart Products shall be considered a
"Product" or "Cisco Product" (even though PacketSmart Products are not listed on
the Global Price List); and

(b) PacketSmart Services shall be considered "Services" or "Cisco Services"
(even though PacketSmart Services are not listed on Cisco's Wholesale or Global
Price List) as those terms are defined in Section 1.0 Definitions of the
Agreement.


3.
For the purposes of this Addendum, BroadSoft and Distributor shall be bound by
any and all of the provisions of the Agreement as they relate to the provision
of the PacketSmart Products and PacketSmart Services. Notwithstanding the
preceding sentence, the applicable corresponding sections of the PacketSmart
Distribution Terms and Conditions set forth in Exhibit A shall take precedence
over the following sections of the Agreement which shall not apply to the
provision of the PacketSmart Products and PacketSmart Services: 4 (Orders), 6
(Payment), 7 (Price Protection), 10 (Warranty), 12 (Inventory Balance), 13
(Return of Obsolete Product), 16 (Support), 17.2, 17.3, and 17.5 (Reports and
Records), 26 (Requirements for Resellers), 27.8 (Notices), Exhibit A
(Territory), Exhibit B (Value Added Distributor Support Exhibit), Exhibit D
(ScanSource Freight Policy), and Exhibit G (Cisco End of Life Policy).



4.
For purposes of this Addendum, Proprietary Information as defined in Section 19
(Confidentiality) of the Agreement shall also include all information on the
BroadSoft Xchange (i.e., the BroadSoft Customer/Partner portal). A
non-disclosure agreement with terms no less restrictive than those set forth in
the Agreement must be in place before access to the BroadSoft Xchange may be
granted.



5.
To the extent that there is conflict between the Agreement and this Addendum,
the terms of this Addendum shall take precedence over the terms and conditions
of the Agreement with regards to the subject matter described herein.



6.
Any terms not defined in this Addendum shall have the meaning stated in the
Agreement. All other terms and conditions of the Agreement remain unchanged and
in full force and effect. This Addendum and the Agreement comprise the complete
agreement between Distributor and Broadsoft regarding subject matter described
therein.





--------------------------------------------------------------------------------

Exhibit 10.48








IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed. Each party warrants and represents that its respective signatories
whose signatures appear below have been and are on the date of signature duly
authorized to execute this Agreement.


ScanSource, Inc.                Cisco Systems, Inc.


/s/ Tracey Boucher                /s/ Jenn Pate                
Authorized Signature                Authorized Signature        
    
Tracy Boucher                    Jenn Pate                
Print Name                    Print Name        


VP Supplier Services                Authorized Signatory            
Title                        Title            


01/03/2019                    March 25, 2019                
Day/Month/Year                Day/Month/Year    




BreadSoft, Inc.


/s/ Jennifer Pate            
Authorized Signature
    
Jenn Pate                
Print Name
    
Authorized Signatory            
Title
    
March 25, 2019            
Day/Month/Year






--------------------------------------------------------------------------------





Exhibit A


PACKETSMART DISTRIBUTION TERMS AND CONDITIONS


1.
DEFINITIONS



The following definitions shall apply to this Addendum:


(a)
"Customer(s)" of Distributor shall include dealers, resellers, value added
resellers, direct resellers and other entities that acquire the PacketSmart
Products and/or PacketSmart Services from Distributor.



(b)
"DOA" shall mean a PacketSmart Product, or any portion thereof, which fails to
operate properly on initial installation, or use.



(c)
"Documentation" means written materials prepared by BroadSoft that contain
information intended for an End User for the purpose of explaining the operation
of the PacketSmart Products and PacketSmart Services, including installation
requirements, user manuals product and service descriptions, guidelines and/or
other items of concern to such user, whether in print, electronic or web-based
format.



(d)
"End User" means the final purchasers or licensees that have acquired the
PacketSmart Product(s) and/or a PacketSmart Service(s) for their own use and not
for resale, remarketing or redistribution.



(e)
"Non-Saleable Products" shall mean any PacketSmart Product that has been
returned to Distributor by Customers or End Users for which any components of
the original package are missing or damaged or is otherwise not fit for resale
and such condition was not caused by such Customer or End User.



(f)
"PacketSmart Products" means the hardware listed on BroadSoft's then current
published PacketSmart Distributor Price Book. This includes the software
installed on or bundled with such PacketSmart Products.



(g)
"PacketSmart Services" means the monitoring services and assessment services
offered by BroadSoft that are listed on BroadSoft's then current published
PacketSmart Distributor Price Book.



(h)
"PacketSmart Territory" shall mean the countries listed in Attachment A, which
is attached hereto and incorporated herein.



(i)
"Return Credit" shall mean a credit to Distributor in an amount equal to the
price paid by Distributor for a PacketSmart Product that is returned to
BroadSoft pursuant to the terms of this Addendum.



(j)
"Routing Guide" shall mean Distributor's inbound transportation routing
instructions and guidelines which includes, among things, carrier, mode of
transport, and product marketing requirements.



2.
APPOINTMENT OF DISTRIBUTOR



2.1
Appointment. BroadSoft hereby appoints Distributor as a nonexclusive distributor
for the sale of the PacketSmart Products, and the PacketSmart Services in the
PacketSmart Territory. Distributor will purchase from BroadSoft the PacketSmart
Products for resale in accordance with the terms and conditions of this
Addendum. The sale of the PacketSmart Products and the PacketSmart Services may
be made to Customers and End Users in the PacketSmart Territory. The sale of the
PacketSmart Services shall be done in conjunction with either the sale of the
PacketSmart Products or a third party product on which PacketSmart software has
been embedded. Distributor has the right to order, possess and distribute the
PacketSmart Products to Customers and to provide the PacketSmart Products to
Customers for use as demonstration units. BroadSoft and Distributor acknowledge
and agree that any license to use the PacketSmart Product is solely between
BroadSoft and the End User and is governed by the terms of BroadSoft's standard
use license available at BroadSoft's PacketSmart web portal. An Affiliate of
Distributor may also distribute the PacketSmart Products and the PacketSmart
Services, provided that such Affiliate enters into an Amendment to the Agreement
prior to distributing the PacketSmart Products and the PacketSmart Services.



2.2
Non-Exclusive. This Addendum does not prevent BroadSoft from appointing other
distributors and resellers of the PacketSmart Products and the PacketSmart
Services and does not prevent BroadSoft from marketing and selling the
PacketSmart Products and the PacketSmart Services.







--------------------------------------------------------------------------------







3.
DISTRIBUTOR'S OBLIGATIONS



3.1
Promotion of PacketSmart Products and PacketSmart Services. Distributor will use
commercially reasonable efforts to promote the distribution and sale of the
PacketSmart Products and PacketSmart Services in the PacketSmart Territory,
including advertising and participation at appropriate trade shows. All
promotional and advertising material for the PacketSmart Products and
PacketSmart Services, unless supplied by BroadSoft, must be approved in writing
by BroadSoft prior to its use, which approval shall not be unreasonably
withheld. Distributor shall assign all right, title and interest in the
copyrights to such advertising material to BroadSoft.



3.2
Facilities. Distributor will maintain adequate facilities and personnel to
perform its obligation under this Addendum.



3.3
Compliance. Distributor shall comply with all applicable laws, rules and
regulations governing Distributor's resale of the PacketSmart Products and the
PacketSmart Services, including the U.S. Export Administration Regulations, as
well as end user and destination restrictions issued by the U.S. and other
governments. In particular, Distributor agrees not to distribute or supply the
PacketSmart Products or PacketSmart Services to any person or entity if
Distributor has reason to believe that such person or entity intends to (a)
export, re-export or otherwise transfer the same to, or use the same in any
country for which an export license has not yet been obtained or (b) transfer
the PacketSmart Products to any person or entity that is on the U.S. Department
of Commerce's Denied Persons List. Upon BroadSoft's reasonable request,
Distributor agrees to provide BroadSoft with written assurance certifying its
compliance with the United States Department of Commerce's "Table of Denial
Orders" regulations.



3.4
Sales Force. Distributor shall maintain a trained sales organization to sell the
PacketSmart Products and PacketSmart Services.



3.5
Activation of PacketSmart Services. Distributor is responsible for activating
the PacketSmart Services for the Customers and End Users to whom Distributor
sells such PacketSmart Services. Such activation will be done through the
following website: https://packetsmart.broadsoft.com. BroadSoft will provide
Distributor with written instructions concerning the activation of End Users.



3.6
Modification of PacketSmart Products and PacketSmart Services. Distributor has
no right hereunder to modify, reverse engineer, reverse compile or reverse
assemble any PacketSmart Product or PacketSmart Service except as expressly
permitted by applicable law or this Addendum.



4.
BROADSOFT'S OBLIGATIONS



4.1
Support. BroadSoft is responsible for providing support and maintenance for the
PacketSmart Products and PacketSmart Services to End Users



4.2
PacketSmart Product and PacketSmart Service Changes. BroadSoft shall give
Distributor [*****] days-notice, or at least as much notice as is given to any
other similar purchaser, of any changes in packaging, documentation or major
version changes with the PacketSmart Products and PacketSmart Services, as
applicable.



4.3
PacketSmart Product Set Up, Descriptions and Technical Support Requirements.
BroadSoft shall provide Distributor with the materials set forth on Attachment B
hereto. Distributor may, from time to time, change the requirements set forth in
Attachment B, and BroadSoft in its discretion may continue to provide such new
materials. BroadSoft shall be solely responsible for the factual accuracy and
completeness of any information or materials provided to Distributor.
Distributor reserves the right to delay set up in Distributor's systems of any
PacketSmart Product for which this information is not provided.



4.4
New PacketSmart Products. BroadSoft agrees to provide Distributor with the
material described in Section 4.3 and Attachment B hereof for all updates and
revisions of each PacketSmart Product and for each new PacketSmart Product made
available for distribution by BroadSoft during the term of this Addendum, and
shall provide Distributor with [*****] days prior notice or at least as much
notice given to any other similar purchaser of any such update, revision or new
PacketSmart Product.



4.5
Product Changes. BroadSoft shall give Distributor [*****] days-notice or at
least as much notice as is given to any other similar purchaser for any changes
in PacketSmart Product packaging, documentation or major version changes.







--------------------------------------------------------------------------------







5.
FORECASTS AND PURCHASE ORDERS



5.1
[*****]



5.2
Issuance and Acceptance of Purchase Order.



(a)
This Addendum shall not obligate Distributor to purchase any PacketSmart
Products or PacketSmart Services except as specifically set forth in a written
purchase order.

(b)
Distributor shall issue to BroadSoft purchase orders identifying the PacketSmart
Products and PacketSmart Services that Distributor desires to purchase from
BroadSoft. The terms and conditions of this Addendum shall govern all purchase
orders. The preprinted terms on Distributor's purchase order, BroadSoft's
acknowledgement form, and any other ordering document or communication from
either party shall be inapplicable to any order submitted by Distributor, unless
such terms and conditions are mutually agreed to in writing by Distributor and
BroadSoft. Purchase orders will be placed by Distributor electronically to
orders@broadsoft.com or via fax to 1-240-404-7299 or 1-240-404-0498; (the second
number should only be used if there is an issue with the first listed number.)
Distributor shall electronically attach the then current Routing Guide to any
purchase order transmission. BroadSoft agrees to comply with the stated
instructions set forth in the Routing Guide.

(c)
All purchase orders are subject to acceptance by BroadSoft. A purchase order
shall be deemed accepted by BroadSoft unless BroadSoft notifies Distributor in
writing within [*****] days of the date of BroadSoft's receipt of the purchase
order that BroadSoft does not accept the purchase order.

5.3
Purchase Order Alterations or Cancellations. At any time prior to the shipment
date of the PacketSmart Products, BroadSoft shall accept alterations to a
purchase order in order to: (i) change a location for delivery of a PacketSmart
Product, (ii) modify the quantity or type of PacketSmart Products to be
delivered, provided that the revised purchase order is provided to BroadSoft at
least [*****] days prior to the originally scheduled delivery date for such
PacketSmart Products, or (iii) correct typographical or clerical errors. Up to
[*****] days prior to the shipment date of the PacketSmart Products, Distributor
may cancel a purchase order for PacketSmart Products without charge or penalty
by providing written notice of such cancellation to BroadSoft.

5.4
Evaluation or Demonstration Products. BroadSoft shall provide to Distributor an
agreed upon number of demonstration or evaluation PacketSmart Products [*****]
for use by Distributor in the PacketSmart Territory.



5.5
Purchase Order for PacketSmart Services. Prior to Distributor ordering
PacketSmart Services, Distributor shall submit a purchase order to BroadSoft in
the amount of [*****] against which BroadSoft shall submit invoices for
PacketSmart Services. Whenever the balance remaining on this purchase order
falls below [*****], Distributor shall reissue the purchase order in the amount
of [*****].







--------------------------------------------------------------------------------







6.
DELIVERY AND ACCEPTANCE OF PACKETSMART PRODUCTS



6.1
Acceptance of PacketSmart Products. Distributor shall have [*****] days to
inspect each shipment of PacketSmart Products to determine if such PacketSmart
Products and all necessary documentation delivered to Distributor are in
accordance with the purchase order ("Acceptance Date"). Any PacketSmart Products
not ordered may be returned to BroadSoft at BroadSoft's expense (including
without limitation reasonable costs of shipment or storage). BroadSoft shall
refund to Distributor within [*****] following notice thereof all monies paid in
respect to such rejected PacketSmart Products. Distributor shall not be required
to accept partial shipment unless Distributor agrees prior to shipment.



6.2
Title and Risk of Loss. The PacketSmart Products shall be delivered [*****].
BroadSoft and Distributor agree that no title or ownership of the proprietary
rights to any software is transferred by virtue of this Agreement
notwithstanding the use of terms such as "purchase", "sale" or the like within
this Agreement. BroadSoft retains all ownership rights and title to any software
within the PacketSmart Products.



6.3
Delivery of PacketSmart Products. Unless otherwise agreed, BroadSoft shall
deliver the PacketSmart Products listed in a purchase order to Distributor's
carrier set forth in the Routing Guide within [*****] after BroadSoft's receipt
of such purchase order, provided that (i) the purchase order is in compliance
with the terms and conditions of this Agreement, and (ii) the number of
PacketSmart Products being ordered is covered by the forecast submitted by
Distributor. BroadSoft shall deliver the PacketSmart Products to Distributor's
carrier with serial number, product description and machine­ readable bar code
(employing UPC or other industry standard bar code) clearly marked on the
PacketSmart Product package. Distributor shall designate the common carrier set
forth in the Routing Guide and all charges for transportation of the PacketSmart
Products shall be paid by Distributor. BroadSoft shall deliver the PacketSmart
Products to Distributor's carrier with serial number, product description and
machine-readable bar code (employing UPC or other industry standard bar code)
clearly marked on the PacketSmart Product package. BroadSoft shall use
commercially reasonable efforts to deliver PacketSmart Products by the delivery
date set forth in the applicable purchase order or as otherwise agreed upon by
the Parties.



7.
PACKETSMART PRODUCT RETURNS



7.1
[*****]



7.2
Dead on Arrival (DOA) PacketSmart Products. Distributor shall have the right to
return to BroadSoft for Return Credit any DOA PacketSmart Product that is
returned to Distributor within [*****] after the initial delivery date to the
End User. BroadSoft shall bear all costs of shipping and risk of loss of DOA
PacketSmart Products to BroadSoft's location and back to Distributor or the End
User as may be specified by Distributor.



7.3
Discontinued PacketSmart Products. Distributor shall have the right to return
for credit all PacketSmart Products that BroadSoft discontinues; provided
Distributor returns such PacketSmart Products within [*****] after Distributor
receives written notice from BroadSoft that such PacketSmart Products are
discontinued. BroadSoft shall bear all costs of shipping and risk of loss of
discontinued PacketSmart Products to BroadSoft's location.



7.4
Non-Saleable PacketSmart Products. Distributor shall have the right to return to
BroadSoft for Return Credit Non-Saleable PacketSmart Products. Distributor shall
bear all costs of shipping and risk of loss of Non-Saleable PacketSmart Products
to BroadSoft's location. Distributor shall return such Non­ Saleable PacketSmart
Products to BroadSoft within [*****] of the return of such Non-Saleable
PacketSmart Products to Distributor by a Customer or End User.



7.5
Condition Precedent to Returns. As a condition precedent to returning
PacketSmart Products, Distributor shall request and BroadSoft shall issue a
Return Material Authorization Number (RMA), provided, however, that in the event
such RMA is not issued by BroadSoft [*****] of the request, Distributor shall
have the right to return any units of the PacketSmart Products to BroadSoft
without an RMA, and BroadSoft shall be obligated to accept such return.







--------------------------------------------------------------------------------







8.
INVOICING AND PAYMENT



8.1
Invoices for PacketSmart Products. BroadSoft shall invoice Distributor for the
PacketSmart Products ordered, following the delivery of the PacketSmart
Products. Each invoice shall contain (i) BroadSoft's name and invoice date, (ii)
a reference to the purchase order or other authorizing document, (iii) separate
descriptions, unit prices and quantities of the PacketSmart Products being
invoiced, (iv) credits (if applicable), (v) shipping charges (if applicable)
(vi) name (where applicable), title, phone number and complete mailing address
as to where payment is to be sent, and (vii) other substantiating documentation
or information as may reasonably be required by Distributor from time to time.
Notwithstanding any pre-printed terms or conditions on BroadSoft's invoices, the
terms and conditions of this Addendum shall apply to and govern all invoices
issued by BroadSoft hereunder, except that invoices may include other terms and
conditions which are consistent with the terms and conditions of this Addendum
or which are mutually agreed to in writing by Distributor and BroadSoft.



8.2
Invoices for PacketSmart Services. BroadSoft shall within [*****] after the end
of each month submit a report to Distributor indicating the PacketSmart Services
sold to Customers and End Users in the prior month, which PacketSmart Services
were activated by Distributor. Such report shall be submitted to Distributor via
email. Distributor shall have [*****] after receipt of the report to dispute any
item set forth on the report. Such dispute shall be submitted in writing via
email by Distributor to BroadSoft. Failure by Distributor to dispute any item
set forth on a report shall be deemed acceptance of the information set forth.
If Distributor disputes an item on a report, the Parties shall work together to
resolve such dispute. BroadSoft shall submit an invoice for all undisputed
PacketSmart Services at the end of the [*****] period. Any disputed PacketSmart
Services shall be invoiced after such dispute is resolved.



8.3
Charges, Prices and Fees for PacketSmart Products and PacketSmart Services.
Charges, prices, quantities and discounts, if any, for PacketSmart Products and
PacketSmart Services shall be determined as set forth in the then current
PacketSmart Distribution Price Book, or as otherwise mutually agreed upon by the
Parties in writing, and may be confirmed at the time of order. Distributor shall
not be bound by any of BroadSoft's suggested resale prices.



8.4
Reports from BroadSoft. BroadSoft shall, if requested, render monthly reports to
Distributor setting forth for PacketSmart Products and PacketSmart Services, the
dollars invoiced for each, and total dollars invoiced to Distributor for the
month, and such other information as Distributor may reasonably request.



8.5
Payment. Except as otherwise set forth in this Addendum, any undisputed sum due
to BroadSoft pursuant to this Addendum shall be payable as follows: net [*****]
date. BroadSoft shall invoice Distributor no earlier than the applicable
shipping or delivery date of the PacketSmart Products. BroadSoft may submit each
invoice to Distributor electronically and Distributor shall provide BroadSoft
with an email address to which the invoice may be sent. PacketSmart Products,
which are shipped from outside the United States, shall not be invoiced to
Distributor prior to the PacketSmart Products being placed on a common carrier
within the United States for final delivery to Distributor. The due date for
payment shall be extended during any time the Parties have a bona fide dispute
concerning such payment.



8.6
No Conflicting Terms. Notwithstanding any pre-printed terms or conditions on
BroadSoft's invoices, the terms and conditions of this Addendum shall apply to
and govern all invoices issued by BroadSoft hereunder, except that invoices may
include other terms and conditions which are consistent with the terms and
conditions of this Addendum, or which are mutually agreed to in writing by
Distributor and BroadSoft.



8.7
Interest. BroadSoft may charge Distributor interest on any invoice that is not
timely paid and which is not in good faith dispute at the rate of [*****].
BroadSoft may not charge interest to Distributor until after providing
Distributor with [*****] days' written notice that the invoice is past due.
BroadSoft must notify Distributor in writing of its intent to collect such
interest within [*****] days of the receipt of the late payment. Such notice
shall include sufficient information for Distributor to validate a payment was
late and confirm the amount of interest due. If such notice is not given to
Distributor, BroadSoft waives the right to collect any interest due on such late
payment.



8.8
Taxes The purchase price does not include any federal state or local taxes, or
sales, use excise, ad valorem, value-add, withholding or other taxes or duties
that may be applicable to the purchase of the PacketSmart Products and
PacketSmart Services. When BroadSoft has the legal obligation to collect such
taxes, the appropriate amount shall be added to Distributor's invoice and paid
by Distributor, unless Distributor provides BroadSoft with a valid tax exemption
certificate prior to issuance of a purchase order. Such certificate must be in a
form authorized by the appropriate taxing authority.



8.9
Price Increases. BroadSoft shall have the right to increase prices from time to
time upon written notice to Distributor not less than [*****] prior to the
effective date of such increase. All orders placed prior to the effective date
of





--------------------------------------------------------------------------------




the increase for shipment of a PacketSmart Product within [*****] after the
effective date, shall be invoiced by BroadSoft at the price in effect at the
time of order.






--------------------------------------------------------------------------------







9.
WARRANTIES AND INDEMNITIES OTHER OBLIGATIONS



9.1
Warranty. BroadSoft hereby represents and warrants that BroadSoft has all right,
title, ownership interest and marketing rights necessary to provide the
PacketSmart Products and PacketSmart Services to Distributor. BroadSoft further
represents and warrants that it has not entered into any agreements or
commitments which are inconsistent with or in conflict with the rights granted
to Distributor in this Agreement; the PacketSmart Products are new and when
provided to Distributor and are free and clear of all liens and encumbrances;
the PacketSmart Products have been listed with Underwriters' Laboratories or
other nationally recognized testing laboratory whenever such listing is
required; if applicable, the PacketSmart Products meet all FCC requirements; the
PacketSmart Products do and will conform to all codes, laws or regulations; and
the PacketSmart Products conform in all respects to the PacketSmart Product
warranties. BroadSoft agrees that Distributor shall be entitled to pass through
to End Users all PacketSmart Product warranties granted by BroadSoft.
Distributor shall have no authority to alter or extend any of the warranties of
BroadSoft expressly contained or referred to in this Agreement without prior
approval of BroadSoft. EXCEPT AS SET FORTH HEREIN OR IN THE END USER WARRANTIES
ENCLOSED IN THE PACKETSMART PRODUCT PACKAGING, BROADSOFT DISCLAIMS ALL
WARRANTIES WITH REGARD TO THE PACKETSMART PRODUCTS, INCLUDING WITHOUT
LIMITATION, NON-INFRINGEMENT, AND THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE. THIS SECTION SHALL SURVIVE TERMINATION OR
EXPIRATION OF THIS AGREEMENT.



9.2
Intellectual Property Representations and Warranties. BroadSoft hereby
represents and warrants to Distributor that BroadSoft is the sole and exclusive
owner or valid licensee, and/or authorized user of all right, title and interest
in and to the PacketSmart Products and PacketSmart Services provided by
BroadSoft hereunder.

9.3 Additional Indemnification Obligations. [*****].






--------------------------------------------------------------------------------







10.
OTHER OBLIGATIONS OF THE PARTIES



Distributor Reports. [*****] BroadSoft agrees that any such information provided
by Distributor shall be received and held by BroadSoft in strict confidence and
shall be used solely for sell through or compensation reporting information and
shall not be used for purposes related to BroadSoft's sales activities.


11.
TERMINATION OR EXPIRATION



11.1
Term of Addendum. The term of this Addendum shall commence on the Effective Date
and, unless terminated by either Party as set forth in this Addendum, shall
remain in full force and effect for a term that is coterminous with the
Agreement. The Addendum may be renewed under the terms of Section

18.0 of the Agreement.


11.2
Termination. In addition to the termination provisions set forth in the
Agreement, this Addendum shall immediately terminate should the Agreement be
terminated or expire and not renewed.



11.3
Survival of Terms. Termination or expiration of this Agreement for any reason
shall not release either Party from any liabilities or obligations set forth in
this Agreement which (i) the Parties have expressly agreed shall survive any
such termination or expiration, or (ii) remain to be performed or by their
nature would be intended to be applicable following any such termination or
expiration. The termination or expiration of this Agreement shall not affect any
of BroadSoft's warranties, indemnification or obligations relating to returns,
or any other matters set forth in this Agreement that should survive termination
or expiration in order to carry out their intended purpose, all of which shall
survive the termination or expiration of this Agreement.



12.
MISCELLANEOUS



12.1
Binding Nature. This Addendum shall be binding on the Parties and their
respective successors and assigns.



12.2
Media Releases. Except for any announcement intended solely for internal
distribution, any disclosure required by legal, accounting or regulatory
requirements beyond the reasonable control of either Party, and except for
catalogs, advertising and marketing materials customarily used by Distributor in
the normal course of business, all media releases, public announcements or
public disclosures relating to this Addendum or its subject matter, or including
the name of either Party, must be approved in writing (within 48 hours of
submission) by the other Party prior to the release thereof, which approval
shall not be unreasonably withheld.



12.3
Dispute Resolution. In the event of any disagreement regarding performance under
or interpretation of this Addendum, prior to the commencement of any formal
proceedings, the Parties shall continue performance as set forth in this
Addendum and shall attempt in good faith to reach a negotiated resolution by
designating an officer or authorized representative of the Party to resolve the
dispute.



12.4
Notices. Wherever one Party is required or permitted to give notice to the other
pursuant to this Addendum, such notice shall be deemed given when delivered in
hand, or when delivered by FedEx, UPS or similar overnight service, or five (5)
days after mailing by registered or certified mail, return receipt requested,
postage prepaid, and addressed as follows:



In the case of BroadSoft:
BroadSoft, Inc.
9737 Washingtonian Boulevard, Suite 350
Gaithersburg, MD 20877 Attn: Legal Department


In the case of Distributor:
ScanSource, Inc.
6 Logue Court
Greenville, SC 29615
Attn: CEO with a copy to the General Counsel


Either party may from time to time change its address for notification purposes
by giving the other party written notice of the new address and the date upon
which it will become effective.






--------------------------------------------------------------------------------




12.5
Remedies. All remedies set forth in this Addendum shall be cumulative and in
addition to and not in lieu of any other remedies available to either Party at
law, in equity or otherwise, and may be enforced concurrently or from time to
time.







--------------------------------------------------------------------------------





Attachment A to EXHIBIT A
PacketSmart Territory


Distributor is permitted to resell the PacketSmart Products and PacketSmart
Services the United States (excluding its territories), Canada, and Mexico.






--------------------------------------------------------------------------------





Attachment B to EXHIBIT A
PRODUCT INFORMATION SUPPORT REQUIREMENTS


1.A new Product Set Up Form must be fully completed for each PacketSmart Product
and PacketSmart Service, update, version change or new PacketSmart Product and
PacketSmart Service introduced by BroadSoft, which BroadSoft wishes Distributor
to distribute. The Product Set Up Form shall be provided to BroadSoft by
Distributor.


2.Spec Sheets, Original Data Sheets and additional BroadSoft-provided reference
materials must be completely legible. Materials which are not completely legible
will be returned to BroadSoft and will not be used.


3.
For each PacketSmart Product and PacketSmart Service distributed by Distributor,
BroadSoft is required to provide the following:



3.1
Spec and Data Sheets:



(a)
Three (3) original Spec or Data Sheets for the PacketSmart Product or
PacketSmart Service

(b)
If BroadSoft is new to Distributor, BroadSoft must send five (5) PacketSmart
Product family, or company product offering, brochures

(c)
If a Spec Sheet refers to multiple PacketSmart Products or PacketSmart Services,
all relevant Distributor part numbers must be listed on such Spec or Data Sheet.



3.2
Logos and Photos:



(a)
Two BroadSoft logos scanned at 2400 dpi resolution into EPS or TIFF files. One
of the EPS or TIFF files must contain a black-and-white logo and one of the EPS
or TIFF files must contain a color logo.



(b)
One (1) approximately 2" x 3" digitized color image of each product in high
resolution CMYK TIFF format ready for output up to 2400 dpi. (Other formats such
as native PhotoShop, EPS, etc. are also acceptable.) Digitized images are
preferred, but if they are not available please send: One (1) color photograph
of each product (in 35-mm slide, 2 1/4-inch or 4 X 5-inch transparency format).
All photos must be marked with Distributor SKU number. Distributor SKU number
must also be affixed to the back side of product photos.



4.SOFTWARE AND PACKETSMART PRODUCT FOR EVALUATION TESTING. For all PacketSmart
Products which Distributor has not previously distributed, including, but not
limited to, new models or software updates which differ significantly from
previous releases, BroadSoft shall provide fully­ functional "Not-For-Resale"
("NFR") software or hardware units of the PacketSmart Product(s) for a ninety
(90) day evaluation testing by Distributor's Technical Support department. After
the 90 day evaluation period, the evaluation PacketSmart Products will be
returned to BroadSoft upon request.


5.PACKETSMART PRODUCT PHYSICAL INFORMATION . BroadSoft agrees to provide
Distributor with the per-unit weight of each PacketSmart Product (such weight to
include packaging) to be distributed by Distributor, and the cube dimension of
each unit of PacketSmart Product, each master carton for each PacketSmart
Product (if any}, and each pallet.


